928 F.2d 399Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clifford GARZZILLO, Plaintiff-Appellant,v.SECRETARY, DEPARTMENT OF HEALTH AND HUMAN SERVICES,Defendant-Appellee.
No. 90-2099.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 7, 1990.Decided March 19, 1991.

Appeal from the United States District Court for the District of South Carolina, at Aiken.  Falcon B. Hawkins, Chief District Judge.  (CA-88-1272-1-1B)
Mary J. Wiesen-Kosinski, Aiken, S.C., for appellant.
Julie Anne Sammons, Assistant Regional Counsel, Office of General Counsel, Department of Health and Human Services, Atlanta, Ga., for appellee;  Bruce R. Granger, Chief Counsel, Region IV, Mack A. Davis, Deputy Chief Counsel for Social Security Litigation and Programs, Mary Ann Sloan, Principal Regional Counsel, Social Security Disability Litigation, Haila Naomi Kleinman, Supervisory Assistant Regional Counsel, Office of General Counsel, Department of Health and Human Services, Atlanta, Ga., Stuart M. Gerson, Assistant Attorney General, United States Department of Justice, Washington, D.C., E. Bart Daniel, United States Attorney, Columbia, S.C., on brief.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and TILLEY, United States District Judge for the Middle District of North Carolina, Sitting by Designation.
PER CURIAM:


1
Clifford Garzzillo appeals from a decision of the District Court for the District of South Carolina affirming the Secretary of Health and Human Services' denial of Disability Insurance Benefits and Supplemental Security Income.  Garzzillo alleged disability because of cataracts, diabetes, hypertension, pain, and limited movement in his right shoulder.  The Secretary, though, found that none of the alleged impairments met the definitial requirements of disability and that Garzzillo could find substantial gainful employment.  We agree with the district court that the factual findings of the Secretary are supported by substantial evidence and the correct legal standards were applied.  Accordingly, we affirm on the court's opinion.  Garzzillo v. Secretary, Dep't of Health and Human Services, CA-88-1272-1-1B (D.S.C. Apr. 5, 1990).


2
AFFIRMED.